 Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 1 of 18 Page ID
                                  #:1511


 1 JASON M. FRANK (190957)
   ANDREW D. STOLPER (205462)
 2 SCOTT H. SIMS (234148)
   FRANK SIMS & STOLPER LLP
 3 19800 MacArthur Blvd., Suite 855
   Irvine, CA 92612
 4 Telephone: (949) 201-2400
   Facsimile: (949) 201-2405
 5
   FRANKLIN D. AZAR (pro hac vice)
 6 FRANKLIN D. AZAR & ASSOCIATES, P.C.               CHARLES E. SHAFFER (pro hoc vice)
   14426 East Evans Avenue                           LEVIN SEDRAN & BERMAN
 7 Aurora, CO 80014                                  510 Walnut Street, Suite 500
   Telephone: (303) 757-3300                         Philadelphia, PA 19106
 8 Facsimile:  (303) 759-5203                        Telephone: (215) 592-1500
                                                     Facsimile: (215) 592-4663
 9
10   Attorneys for Plaintiffs, the Proposed Class and Subclasses
11
                            UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13

14   ARMANDO HERRERA, EDUARDO                       Case No.: 8:18-cv-00332-JVS-MRW
     SALCEDO, DENA LUCERO,
15   FREDERICK BROWN, VANITY                        PLAINTIFFS’ MEMORANDUM
     ARRINGTON, KASHIF Z. AWAN,                     OF POINTS AND AUTHORITIES
16   GRETTA CARTER, JAMES ATKINS,                   IN SUPPORT OF EX PARTE
     ILKA ROBINSON-EATON, JANET                     APPLICATION FOR AN ORDER
17   CORPES, TERRI JONES, HEIDI                     RESTRAINING DEFENDANTS
     HUMPHREYS, RIA MARTEINS, BRIAN                 FROM CONTACTING PUTATIVE
18   T. SWEENEY, NAKECIA M. DEAN, and               CLASS MEMBERS WITHOUT
     VON GRIFFIN each individually and on           PRIOR WRITTEN CONSENT
19   behalf of all others similarly situated,       AND OTHER RELIEF TO
                                                    REMEDY DEFENDANTS’
20                      Plaintiffs,                 OBSTRUCTION OF THE
                                                    COURT’S “OPT-IN” CONTACT
21   vs.                                            PROCEDURE
22 WELLS FARGO BANK, N.A. D/B/A                     [Notice of Application, Declarations
   WELLS FARGO DEALER SERVICES,                     of Andrew Stolper, Eric Kibler,
23 INC., a national association, and WELLS          Leslie Lazerevic, Roxanne Dorn,
   FARGO & COMPANY, a corporation                   Jennifer Acton and Elizabeth
24                                                  Barrera, and [Proposed] Order filed
                        Defendants.                 concurrently herewith.]
25

26

27

28

                                              1
              MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
 Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 2 of 18 Page ID
                                  #:1512


 1                                           TABLE OF CONTENTS

 2   I.     INTRODUCTION .................................................................................................. 4
 3   II.    FACTUAL BACKGROUND................................................................................. 8
 4
            A.      Brief Description of the Case. ...................................................................... 8
 5
            B.      The Court Adopts an “Opt-In” Belaire-West Procedure Requiring
 6                  Customers to Expressly Consent to Having Their Contact Information
 7                  Provided to Plaintiffs’ Counsel. ................................................................... 9

 8          C.      Wells Fargo’s Lawyers Immediately Begin Calling Customers Who
                    Consented to Being Contacted by Plaintiffs’ Counsel. .............................. 11
 9
10          D.      Wells Fargo is Engaging in Deceptive Conduct and Frustrating the Purpose
                    of the Court’s “Opt-In” Notice Process...................................................... 12
11
     III.   LEGAL STANDARD .......................................................................................... 13
12

13   IV.    THIS APPLICATION SHOULD BE GRANTED............................................... 14

14   V.     PLAINTIFFS’ REQUESTED RELIEF SHOULD BE GRANTED ON AN
            EXPEDITED BASIS. ........................................................................................... 16
15

16   VI.    CONCLUSION..................................................................................................... 18
17

18
19

20

21

22

23

24

25

26

27

28

                                                 2
                 MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
 Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 3 of 18 Page ID
                                  #:1513


 1                                          TABLE OF AUTHORITIES
 2                                                                                                                 Page(s)

 3   Federal Cases
 4 Gulf Oil Co. v. Bernard,
 5   452 U.S. 89 (1981) ..............................................................................................13

 6   Mevorah v. Wells Fargo Home Mortg., Inc.,
       2005 WL 4813532 (N.D. Cal. Nov. 17, 2005) ........................................... passim
 7

 8   O’Connor v. Uber Techs., Inc.,
       2013 WL 6407583 (N.D. Cal. 2013) ............................................................13, 14
 9
     California Cases
10

11   Belaire-West Landscape, Inc. v. Sup. Ct.,
        149 Cal.App.4th 554 (2007) ....................................................................... passim
12
     Other Authorities
13

14   Federal Rules of Civil Procedure Rule 23(d)...........................................................13
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                  3
                  MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
 Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 4 of 18 Page ID
                                  #:1514


 1   I.    INTRODUCTION
 2         On August 21, 2019, this Court (Judge Michael R. Wilner presiding) ordered a
 3   modified Belaire-West “opt-in” procedure, whereby postcard notices would be sent to
 4   6,000 putative class members to seek their affirmative permission to be contacted by
 5   Plaintiffs’ counsel. (Doc. 60.) The putative class members are former Wells Fargo
 6   customers who paid off their auto loans years ago. The postcards stated that “the lawyers
 7   representing the proposed class suing Wells Fargo have requested permission to contact
 8   you concerning your loan, your payoff, and your GAP refund if any. You have no
 9   obligation to agree to be contacted – whether you wish to be is entirely your decision.”
10   (Declaration of Andrew Stolper (“Stolper”), Ex. A.) If the putative class member wished
11   to be contacted, then they were required to send in a signed consent form in which they
12   affirmed their “consent to being contacted by the lawyers representing the class
13   concerning your loan.” (Id. (emphasis added).)
14         On March 12, 2020, the court-approved third-party administrator mailed the 6,000
15   notices. (Stolper, ¶ 3.) Since that time, the administrator has been providing weekly
16   updates of the putative class members who have sent in Consent Forms agreeing to be
17   contacted by the “lawyers representing the class.” (Id.) Their contact information is then
18   provided to Plaintiffs’ counsel.1 (Id.) What was supposed to happen next was Plaintiffs’
19   counsel would contact these individuals and seek their permission to obtain their loan
20   files from Wells Fargo. (Id.)
21         And so shortly after these putative class members consented to being contacted by
22   “the lawyers representing the class,” they received a telephone call from a lawyer – just
23   like they expected and consented. (Declarations of Roxanne Dorn (“Dorn”), Leslie
24   Lazerevic (“Lazerevic”), Jennifer Acton (“Acton”) and Elizabeth Barrera (“Barrera”)
25   (collectively, the “Putative Class Member Decls.”).) The lawyer explained how the
26   putative class member “received a postcard in the mail asking if you wanted to be
27
     1 Because the putative class members are former Wells Fargo auto loan customers, Wells

28   Fargo already possessed their contact information and provided it to the third-party
     administrator in order for the postcard notices to be mailed.
                                              4
              MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
 Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 5 of 18 Page ID
                                  #:1515


 1   contacted by counsel” and “based on our records, we understand that you agreed to be
 2   contacted.” (Id.) The lawyer then asked questions about the putative class member’s
 3   claims and instructed them to call the auto dealership where they purchased their car to
 4   receive their GAP refund. (Id.)
 5         Except this call was not from Plaintiffs’ counsel.       It was from the lawyers
 6   representing Wells Fargo. (Dorn, ¶ 4).
 7         Wells Fargo has been engaging in highly improper and misleading conduct, which
 8   is intentionally designed to obstruct the Belaire-West “opt-in” process adopted by the
 9   Court. These putative class members did not consent to be contacted by Wells Fargo.
10   They only consented to be contacted by the “lawyers representing the class.” (Stolper,
11   Ex. A.) As a result, these putative class members are often confused into believing they
12   are speaking with Plaintiffs’ counsel -- when, in fact, they are speaking with the lawyers
13   for the defense -- because these individuals are expecting and only consented to a call
14   from the “lawyers representing the proposed class suing Wells Fargo.” (Declaration of
15   Eric Kibler (“Kibler”), ¶ 7; Putative Class Member Decls.) In support of this Application,
16   Plaintiffs are submitting declarations from a number of putative class members who were,
17   in fact, confused by these calls. (Putative Class Member Decls.)
18         Even when these lawyers disclose they are “from Wells Fargo,” they are
19   deceptively telling the putative class members they consented to be “contacted by
20   counsel” and then reference the Court-approved postcard as a ruse to keep them on the
21   phone and/or return their calls. (Putative Class Member Decls.) But these individuals
22   did not consent to be contacted by Wells Fargo’s counsel; they consented to be contacted
23   by the “lawyers representing the class.” (Stolper, Ex. A.) The postcards received by the
24   putative class members had nothing to do with them consenting to speak with Wells
25   Fargo’s lawyers – the postcards requested permission for Plaintiffs’ counsel to contact
26   them. Yet Wells Fargo invariably references these postcards, and the consent to be
27   contacted by “counsel,” because it knows these putative class members are far more likely
28   to call back or engage in a conversation if it sounds like something they agreed to. In

                                              5
              MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
 Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 6 of 18 Page ID
                                  #:1516


 1   other words, Wells Fargo is deceptively using the prestige of a Court-approved process
 2   to trick customers into responding to, what are in reality, unsolicited “cold calls” from
 3   Wells Fargo’s attorneys.
 4            Over the past few weeks, Plaintiffs have discovered Wells Fargo has deployed an
 5   army of associates from offices across the country to race to get ahold of these customers
 6   before Plaintiffs’ counsel can reach them. (Kibler, ¶ 6.) As soon as the third-party
 7   administrator provides the names of the putative class members who elected to be
 8   contacted by “the lawyers representing the class,” Wells Fargo’s attorneys immediately
 9   bombard these individuals with multiple telephone calls and voicemails they did not
10   consent to, including over weekends. (Id. ¶¶ 7-8.) In addition to the deceptive tactics
11   described above, by immediately inundating these putative class members with multiple
12   telephone calls and voice mails, Wells Fargo makes it far less likely they will return any
13   calls associated with this case – including calls from Plaintiffs’ counsel. In fact, as soon
14   as Wells Fargo started calling the opt-ins, Plaintiffs’ counsel noticed an appreciable dip
15   in the number of opt-ins returning their calls – calls which were expressly invited by these
16   putative class members as part of a Court-approved process. (Kibler, ¶ 9.) As such, Wells
17   Fargo is deliberately frustrating the purpose of the Court’s Belaire-West “opt-in”
18   procedure – which was designed to give customer’s the affirmative choice to be contacted
19   by Plaintiffs’ counsel and to obtain a “statistically relevant” number of unredacted loan
20   files.
21            It should not be lost on this Court that out of approximately 1.7 million putative
22   class members, Wells Fargo only appears to be contacting those who affirmatively
23   indicated they wish to speak with Plaintiffs’ counsel about their potential claims. This
24   would not be possible with a typical Belaire-West procedure, where notice is provided to
25   all putative class members and their contact information is released to plaintiffs’ counsel
26   en masse unless they affirmatively “opt-out.” (Belaire-West Landscape, Inc. v. Sup. Ct.,
27   149 Cal.App.4th 554, 556 (2007).) This Court, at the urging of Wells Fargo, was
28   concerned about the privacy of putative class members and did not want them receiving

                                                 6
                 MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
 Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 7 of 18 Page ID
                                  #:1517


 1   unsolicited telephone calls from lawyers without expressly consenting to such contacts;
 2   thus, the Court required Wells Fargo’s former customers to “opt-in” to being contacted
 3   by the “lawyers for the class.” (Doc. 60; Stolper, Ex. A) But, this “opt-in” procedure has
 4   the unintended consequence of informing Wells Fargo of the identities of putative class
 5   members who wish to speak with Plaintiffs’ counsel about their claims – information
 6   Wells Fargo would not otherwise learn. The fact Wells Fargo is twisting a process
 7   designed to protect people’s privacy into a vehicle to target those individuals expressing
 8   an interest in potential claims against Wells Fargo is unseemly, especially when Wells
 9   Fargo is deceptively using the imprimatur of a Court-approved process to deceive its
10   former customers into speaking with its lawyers without the protection of their own
11   attorney.
12         Plaintiffs are seeking the relief described below on an expedited basis to
13   immediately stop Wells Fargo from further engaging in this deceptive conduct. Plaintiffs
14   requested Wells Fargo immediately cease this practice last week and, rather than doing
15   so, Wells Fargo redoubled their efforts. (Stolper, Exs. B and C; Kibler, ¶ 8.) Accordingly,
16   Plaintiffs request this Court issue an order granting the following relief which is modeled
17   after an order issued against Wells Fargo in a previous class action (Mevorah v. Wells
18   Fargo Home Mortg., Inc., 2005 WL 4813532, at *5 (N.D. Cal. Nov. 17, 2005)):
19         1.       Neither party (including the party’s counsel or their agents) may directly
20   contact any non-represented putative class member unless that putative class member has
21   consented to be directly contacted by that party in advance in writing.          Contacts
22   undertaken in the regular course of business will be excepted from this restriction.
23         2.       From the list of customers who expressly consented to be contacted by the
24   “lawyers representing the proposed class suing Wells Fargo” as part of the Court-
25   approved “opt-in” procedure, Wells Fargo should be required to:
26                  a.    Disclose which of these putative class members Wells Fargo
27   attempted to contact and the name, title and employer of the individual(s) who attempted
28   to contact the putative class member on behalf of Wells Fargo;

                                                 7
                 MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
 Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 8 of 18 Page ID
                                  #:1518


 1                 b.    Disclose which of these putative class members Wells Fargo
 2   successfully contacted, when the successful contact(s) was or were made, and by whom
 3   the successful contact(s) was or were made (including their name, title and employer);
 4                 c.    Produce copies of the scripts, talking points, etc. that were used with
 5   these putative class members; and
 6                 d.    Produce copies of all declarations, statements or other written
 7   communications exchanged with these putative class members, regardless of whether the
 8   declarations were ultimately signed.
 9         3.      The “opt-in” contact process approved by the Court and negotiated by the
10   Parties should be re-conducted with a new pool of 6,000 former customers under the
11   same terms and conditions, except that Wells Fargo will not be notified of the identity of
12   the customers who requested to be contacted by Plaintiffs’ counsel.
13   II.   FACTUAL BACKGROUND
14
           A.      Brief Description of the Case.
15         This proposed nationwide class action concerns Wells Fargo’s practice of
16   knowingly collecting unearned fees for Guaranteed Automobile Protection Waivers
17   (“GAP Waivers”). (Doc. 102, ¶ 1.) Wells Fargo collects the unearned fees from
18   customers when they pay off their auto loans before the end of the original loan term.
19   (Id.) Wells Fargo knows these fees are not and will never be earned but collects them
20   anyway. (Id.) Wells Fargo then refuses to refund this unearned money, even though
21   Wells Fargo is contractually obligated to do so as the creditor and assignee of the auto
22   loan and GAP Waiver. (Id.) As a result of this practice, Wells Fargo knowingly collects
23   and keeps approximately $100 million per year in unearned fees from its customers. (Id.)
24   It has been engaging in this practice for more than a decade. (Id.)
25         In their operative First Amended Complaint (“FAC”), Plaintiffs allege that Wells
26   Fargo falsely informs customers who pay off their auto loans early that they need to
27   contact the original auto dealership that sold them their vehicle to determine if they “may
28   be” eligible for a “possible refund” of the fees paid for GAP coverage. (Doc. 102, ¶ 13.)
                                                8
                MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
 Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 9 of 18 Page ID
                                  #:1519


 1   Plaintiffs allege these statements are misleading for two reasons. (Id.) First, Wells Fargo
 2   knows GAP Waivers provide for a refund when customers pay off their auto loans early,
 3   and Wells Fargo can calculate the amount of the refund owed to each of its customers
 4   from its own records. (Id.) So, using the words “may” and “possible refund” is deceptive
 5   and false. (Id.) Second, Wells Fargo is the party that owes the contractual obligation to
 6   the customers to issue the refund. (Id., ¶ 14.) Consequently, misdirecting customers to
 7   contact the dealer -- with whom the customer may not have had any interaction since the
 8   vehicle was purchased -- is simply a way to deter customers from obtaining their money
 9   back from Wells Fargo. (Id., ¶ 13.) In fact, Wells Fargo’s management admitted in
10   deposition testimony that Wells Fargo knows most customers will not go back to the auto
11   dealership where they originally purchased their vehicle to find out if they “may” be
12   entitled to a refund of some undisclosed amount. (Id., ¶ 12.)
13            Based on these allegations, Plaintiffs are seeking to represent a nationwide class
14   and various state subclasses to obtain a refund of the unearned GAP fees collected by
15   Wells Fargo, with interest, as well an injunction requiring Wells Fargo to either refrain
16   from collecting these unearned fees or immediately refund them in the future. (Doc. 102,
17   ¶ 17.)
18            B.      The Court Adopts an “Opt-In” Belaire-West Procedure Requiring
19                    Customers to Expressly Consent to Having Their Contact Information
                      Provided to Plaintiffs’ Counsel.
20

21            Wells Fargo originally agreed to produce the loan files for a sample of 601
22   randomly selected putative class members. (Stolper, ¶ 2.) Plaintiffs intended to use this
23   information to, among things, confirm these former Wells Fargo customers did not
24   receive their GAP refunds and demonstrate this sample was representative of the entire
25   class. (Id.) However, in breach of this agreement, Wells Fargo produced the loan files
26   in redacted form, removing all the names and contact information, thereby rendering the
27   files largely useless. (Id.)
28            Accordingly, Plaintiff Janet Corpes filed a motion to compel Wells Fargo to

                                                   9
                   MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 10 of 18 Page ID
                                  #:1520


 1   produce the 601 loan files without redactions. (Doc. 57.) Wells Fargo opposed the
 2   motion, arguing, inter alia, that “calling putative class members is a great intrusion into
 3   an individual’s statutorily protected privacy.” (Id., p. 5.)
 4         In granting Plaintiff’s motion, the Court found that Wells Fargo’s “production of
 5   redacted loan files that failed to adequately identify any customer was, in turn,
 6   problematic.” (Id., p. 2.) However, at the hearing, the Court also expressed the view that
 7   it would be jarring and intrusive for former customers to receive a call on their cell phones
 8   from lawyers about a lawsuit without first consenting in writing. (Stolper, ¶ 2.)
 9         In order to safeguard this privacy interest, the Court ordered the parties to engage
10   in a modified Belaire-West “opt-in” procedure, whereby putative class members would
11   need to affirmatively consent to having their contact information provided to Plaintiffs’
12   counsel (rather than opting out). (Doc. 60, p. 1.) The Court recognized these notices
13   would need to be sent to a much larger population than the original 601 borrowers in
14   order to obtain a similarly “statistically relevant number of class contacts” who would
15   “opt-in” to be contacted. (Doc. 60, p. 1.) After further briefing by the Parties, the Court
16   ultimately approved a third-party administrator sending postcard notices to 6,000 former
17   customers of Wells Fargo throughout the United States. (Stolper, ¶ 3.)
18         The parties then spent months negotiating the content of the postcard notice with
19   the assistance of the Court. (Stolper, ¶ 4.) The notice agreed to by the parties solely
20   concerned whether the individual would grant permission for Plaintiffs’ counsel to
21   contact them as set forth below:
22                                           NOTICE

23

24

25

26
     (Id., Ex. A.) The putative class members were then required to sign a Consent Form
27
     providing consent to “being contacted by the lawyers representing the class”:
28

                                              10
               MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 11 of 18 Page ID
                                  #:1521


 1

 2

 3

 4
     (Id.) These notices were sent to 6,000 former Wells Fargo customers all of whom paid
 5
     off their Wells Fargo auto loans at least three years ago. (Id, ¶ 3.)
 6
           C.      Wells Fargo’s Lawyers Immediately Begin Calling Customers Who
 7
                   Consented to Being Contacted by Plaintiffs’ Counsel.
 8

 9         The postcard notices were mailed on March 12, 2020. (Stolper, ¶ 3.) Each week

10   thereafter, the third-party administrator would notify counsel for the Parties of the names

11   of the customers who had sent in the Consent Forms agreeing to be contacted by “the

12   lawyers representing the class.” (Id.) The administrator would then provide Plaintiffs’

13   counsel with their contact information. (Id.)

14         Plaintiffs’ counsel then began contacting these putative class members and seeking

15   their written authorization for Wells Fargo to produce their loan files. (Stolper, ¶ 3;

16   Kibler, ¶ 2.) In the course of making these calls, Plaintiffs’ counsel learned that Wells

17   Fargo was also contacting these individuals, even though these putative class members

18   never consented to being contacted by Wells Fargo’s attorneys. (Id.) Plaintiffs’ counsel

19   then contacted Wells Fargo’s counsel, who confirmed it was engaging in this practice.

20   (Stolper, ¶ 5; Ex. B.) Having received that confirmation, Plaintiffs’ counsel sent a meet

21   and confer letter to Wells Fargo’s lawyers on April 23, 2020 requesting that they

22   immediately stop this conduct. (Id., Ex. B.) The following afternoon (Friday), the parties

23   received a batch of names of putative class members who consented to be contacted by

24   Plaintiffs’ counsel from the administrator. Rather than stop their deceptive calls, Wells

25   Fargo redoubled its efforts and called these putative class members over the weekend in

26   a (successful) effort to reach them before Plaintiffs’ counsel could. (Kibler, ¶ 8.) Then,

27   on that Tuesday, Wells Fargo responded to Plaintiffs meet-and-confer letter by asking

28   Plaintiffs for discovery on Wells Fargo’s own conduct. (Stolper Decl. Ex. C).

                                               11
                MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 12 of 18 Page ID
                                  #:1522


           D.      Wells Fargo is Engaging in Deceptive Conduct and Frustrating the
 1
                   Purpose of the Court’s “Opt-In” Notice Process.
 2

 3         Provided with this Application are declarations from putative class members who

 4   received these calls from Wells Fargo. As the declarations explain, these individuals

 5   were confused about who they were speaking with, because they were expecting a call

 6   from Plaintiff’s counsel as set forth in the postcard notice, not Wells Fargo’s lawyers.

 7   (Putative Class Member Decls.) At times, Wells Fargo’s lawyers did not identify they

 8   were affiliated with Wells Fargo or delayed in doing so until the end of the call.

 9   (Lazarevic, ¶ 4; Barrera ¶ 4.) Even when they did disclose their identity, Wells Fargo’s

10   lawyers would deceptively reference the postcard notice and tell the former customers

11   they “consented to be contacted by counsel” in the post-card they received from the Court

12   – which is highly misleading, because these former customers never consented to being

13   contacted by Wells Fargo’s attorneys; they only consented to be contacted by the

14   “lawyers representing the class.” (Lazarevic, ¶ 2, Dorn ¶ 7; Acton ¶ 9.) In their

15   declarations, they explain how they felt deceived by these calls and were uncomfortable

16   speaking to Wells Fargo’s lawyers without being represented by their own. (Acton ¶ 6.)

17         Further, Wells Fargo is apparently instructing these putative class members to

18   contact the auto dealerships where they bought their cars and ask for a refund of their

19   GAP fees. (Lazarevic ¶ 4.) In other words, Wells Fargo is using this process as a means

20   to interfere with the current state of the evidence. This is clearly not out of sudden

21   concern for its former customers. After all, Wells Fargo is not calling its other 1.7 million

22   customers who did not receive their GAP refunds. Wells Fargo is only targeting the

23   former customers who affirmatively indicated they would like to speak to Plaintiffs’

24   counsel about their potential claims in this lawsuit.

25         Moreover, as the putative class members’ declarations explain, Wells Fargo’s

26   lawyers are inundating these individuals with multiple telephone calls and voice mails,

27   which they find harassing. (Acton ¶¶ 3-7; Lazarevic ¶¶ 4-7) As one declarant testifies,

28   after receiving two calls from Wells Fargo’s attorneys, she was not going to answer a

                                               12
                MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 13 of 18 Page ID
                                  #:1523


 1   third call from an “unknown number” because she felt “harassed” by the calls. (Lazarevic
 2   ¶ 6.) Fortunately, she did so and learned it was from Plaintiffs’ counsel. (Id.) However,
 3   Plaintiffs’ counsel noted an appreciable dip in the number of returned calls after Wells
 4   Fargo’s lawyers started contacting customers. (Kibler, ¶ 9.) Wells Fargo’s conduct is
 5   undoubtedly frustrating Plaintiffs ability to obtain a “statistically relevant number of
 6   contacts” and customer loan files – which was the original purpose of this Court approved
 7   process. (Doc. 60.) In fact, after the last batch of names were released on a Friday
 8   afternoon, Plaintiff’s counsel tried to reach them the next Monday, only to learn that
 9   numerous Wells Fargo’s attorneys were contacting these customers over the weekend.
10   (Kibler, ¶ 8.)
11   III.   LEGAL STANDARD
12          “In general, district courts have both a duty and broad authority to control
13   communications to putative class members even before class certification and to enter
14   appropriate orders governing the conduct of counsel and the parties.” (O’Connor v. Uber
15   Techs., Inc., 2013 WL 6407583, *4 (N.D. Cal. 2013); see also Gulf Oil Co. v. Bernard,
16   452 U.S. 89, 99-100 (1981) (“Because of the potential for abuse, a district court has both
17   the duty and the broad authority to exercise control over a class action and to enter
18   appropriate orders governing the conduct of counsel and the parties.”).) Thus, for
19   example, “[c]ourts have limited pre-certification communications with potential class
20   members after misleading, coercive, or improper communications were made.”
21   (Mevorah v. Wells Fargo Home Mortg., Inc., a div. of Wells Fargo Bank, 2005 WL
22   4813532, at *3 (N.D. Cal. Nov. 17, 2005).) “The foundation for the court’s duty and
23   broad authority is found in Rule 23(d) of the Federal Rules of Civil Procedure.” (Id.)
24          “[A]ny limitations on pre-certification communications between parties and
25   potential class members should be “based on a clear record and specific findings that
26   reflect a weighing of the need for a limitation and the potential interference with the rights
27   of the parties.” (Mevorah, 2005 WL 4813532, at *3.) The requisite factual finding “does
28   not require a finding of actual misconduct [ ],” but rather, “[t]he key is whether there is
                                              13
               MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 14 of 18 Page ID
                                  #:1524


 1   potential interference with the rights of the parties in a class action.” (O’Connor, 2013
 2   WL 6407583, at *4–5 (internal quotation marks omitted).)
 3   IV.   THIS APPLICATION SHOULD BE GRANTED.
 4         This Court should grant this Application for at least the following reasons:
 5         First, Wells Fargo is abusing the Court-approved Belaire-West “opt-in” process as
 6   a means to deceive putative class members into accepting unsolicited “cold-calls” from
 7   Wells Fargo’s attorneys. This deception is best understood from the perspective of the
 8   putative class members. They receive a notice in the mail indicating that “the lawyers
 9   representing the proposed class suing Wells Fargo have requested permission to contact
10   you.” (Stolper, Ex. A.) They then send in a Consent Form affirming they “consent to
11   being contacted by the lawyers representing the class concerning your loan.” (Id.) A
12   week or so later, they receive a telephone call or voicemail referencing how they
13   “received a postcard in the mail asking if you wanted to contacted by counsel” and “based
14   on our records, we understand that you agreed to be contacted.” (Dorn ¶ 4.) In these
15   circumstances, it is not surprising putative class members will be confused about who
16   they are speaking with, because they are expecting a call from the “lawyers representing
17   the class.” (See generally, Putative Class Member Decls.) Indeed, that appears to be
18   Wells Fargo’s design.
19         Wells Fargo will no doubt claim their lawyers are identifying themselves as being
20   “from Wells Fargo” and thus their contact is not deceptive. However, according to the
21   putative class members actually receiving these calls, this is not always occurring during
22   the call, or is only being revealed toward the end of the call. (Lazarevic ¶ 4.) Moreover,
23   even when it is being revealed, Wells Fargo is falsely giving these individuals the
24   impression they consented to being contacted by Wells Fargo’s attorneys by referencing
25   the postcard and stating that their records indicate the customer “consented to being
26   contacted by counsel.” ((Dorn ¶ 4; Acton ¶ 4.) But, as noted above, the postcard notice
27   and Consent Form only provide permission to be contacted by the “lawyers representing
28   the class.” (Stolper, Ex. A.) These putative class members never provided permission to
                                             14
              MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 15 of 18 Page ID
                                  #:1525


 1   be contacted by Wells Fargo’s attorneys in the postcard, which is the core of Wells
 2   Fargo’s deception. (Id.) As such, Wells Fargo’s attorneys’ reference to the postcard is
 3   simply being used as a means to deceive putative class members into speaking with them
 4   – and they are wrongly using the prestige of a Court-approved process to achieve that
 5   goal.
 6           Second, Wells Fargo is improperly using the “opt-in” procedure to target only those
 7   former customers who expressed an interest in speaking with Plaintiffs’ counsel. In so
 8   doing, Wells Fargo’s is perverting this Court’s well-intended efforts to protect consumer
 9   privacy. As noted above, in a typical Belaire-West procedure, Plaintiffs’ counsel will
10   receive all of the class members’ contact information unless they expressly opt-out.
11   (Belaire-West Landscape, Inc. v. Sup. Ct., 149 Cal.App.4th at 556.) Consequently, the
12   defendant does not learn the identities of which customers want to speak with the
13   plaintiff’s counsel. In contrast, the current “opt-in” procedure identifies only those
14   former Wells Fargo customers who affirmatively consent to being contacted by Plaintiffs’
15   counsel. (Stolper, Ex. A.) The courts and rules of professional conduct recognize the
16   inherent danger and potential for abuse in permitting a defendant’s attorney to speak with
17   a putative class member alone without the representation of an attorney. (Mevorah, 2005
18   WL 4813532, at *4-5.) In these circumstances, the Court is more than justified in
19   precluding Wells Fargo’s attorneys from contacting these putative class members without
20   their express prior written consent, just like Plaintiffs’ counsel was required to obtain.
21           Third, Wells Fargo is inundating its former customers who consented to speak with
22   Plaintiffs’ counsel with telephone calls and voice mails, in an effort to reach them before
23   Plaintiffs’ counsel, with the predictable effect of discouraging them from returning
24   Plaintiffs’ calls. Notably, when Wells Fargo was trying to convince this Court that an
25   “opt-in” procedure was necessary in the first place, Wells Fargo argued that “calling
26   putative class members is a great intrusion into an individual’s statutorily protected
27   privacy.” (Doc. 57, p. 5.) This concern, which the Court shared, appears to have vanished
28   or at least given way to Wells Fargo’s desire to make sure class counsel does not

                                               15
                MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 16 of 18 Page ID
                                  #:1526


 1   communicate with these putative class members. To date, there was nothing preventing
 2   Wells Fargo’s attorneys from calling any one of the 1.7 million former customers who
 3   did not receive their GAP refunds from Wells Fargo. The fact that Wells Fargo is now
 4   targeting only those customers that agreed to be contacted by Plaintiffs’ counsel
 5   demonstrates this is not a good faith effort to either gather evidence or provide refunds.
 6   These former Wells Fargo customers did not consent to be contacted by Wells Fargo’s
 7   attorneys, and they should not be subjected to a deluge of telephone calls and voicemails
 8   simply because they expressed an interest in being contacted by “the lawyers representing
 9   the class.”
10         Fourth, one of the primary purposes of the Court’s “opt-in” process was to allow
11   Plaintiffs to obtain a “statistically relevant number of class contacts.” (Doc. 60, p. 1.)
12   This is why the Court ultimately authorized the notices be sent to 6,000 people with the
13   hope that it would yield close to the 601 redacted loan files previously produced by Wells
14   Fargo.    (Id. (noting the Court’s “opt-in” process “will likely involve contacting
15   considerably more than the original 601 borrowers . . . [h]owever, a strict yield of 601
16   opt-in borrowers will not be required”).) Wells Fargo’s practice of bombarding “opt-in”
17   putative class members with phone calls and voice mails is interfering with Plaintiffs’
18   ability to obtain a statistically relevant number of unredacted loan files – which is likely
19   Wells Fargo’s intent. It should not be permitted.
20   V.    PLAINTIFFS’ REQUESTED RELIEF SHOULD BE GRANTED ON AN
21         EXPEDITED BASIS.

22         Plaintiffs are requesting the following relief which is tailored after an order

23   instituted against Wells Fargo in a previous class action where Wells Fargo was found to

24   have engaged in deceptive pre-certification communications with putative class

25   members. (See Mevorah, 2005 WL 4813532, at *5.)

26         First, this Court should issue an order precluding both parties, not just Plaintiffs,

27   from contacting unrepresented putative class members without first receiving express

28   written consent to be contacted by that party. (Mevorah, 2005 WL 4813532, at *5

                                              16
               MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 17 of 18 Page ID
                                  #:1527


 1   (precluding any further precertification communications regarding the lawsuit with any
 2   potential class member unless pre-approved by the court).) This Court has already found
 3   these former customers have an important privacy interest in not being contacted by
 4   attorneys with unsolicited telephone calls unless the customer expressly consented to
 5   such contacts. (Doc. 60; Stolper, ¶ 3.) There is no reason this rule should not equally
 6   apply to Wells Fargo and its counsel and agents. Since the putative class members are
 7   former customers, there is no readily apparent business reason Wells Fargo would need
 8   to contact these former customers. Nevertheless, Plaintiffs have no objection to the Court
 9   permitting communications undertaken in the regular course of business unrelated to the
10   issues in this lawsuit and having such communications be excepted from the above
11   restriction. (Mevorah, 2005 WL 4813532, at *5 (issuing a similar exception to the
12   restriction).)
13          Second, Wells Fargo should be required to (a) disclose which putative class
14   members from the “opt-in” process were contacted by Wells Fargo, when they were
15   contacted and the names, title and employer of the persons who made the contacts on
16   Wells Fargo’s behalf, (b) produce copies of the scripts, talking points, etc. that were used
17   during the contacts; and (c) produce any declarations, statements, or written
18   communications exchanged with these putative class members whether or not they were
19   ultimately signed. (See Mevorah, 2005 WL 4813532, at *5 (issuing similar relief).)
20          Third, the Court should order a second “opt-in” process be conducted with a new
21   pool of 6,000 former customers under the same terms and conditions as the previous
22   process, so the process is untainted by Wells Fargo’s conduct. However, unlike the
23   previous process, Wells Fargo should not be notified by the third-party administrator of
24   the identity of the customers who consented to be contacted by Plaintiffs’ counsel nor
25   should Wells Fargo be permitted to contact these 6,000 people until after the process is
26   completed. There is no reason Wells Fargo needs to know which former customers
27   consented to being contacted by Plaintiffs’ counsel as Wells Fargo already has their
28   contact information. As set forth above, Wells Fargo would not otherwise learn the

                                              17
               MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
Case 8:18-cv-00332-JVS-MRW Document 109-1 Filed 05/05/20 Page 18 of 18 Page ID
                                  #:1528


 1   identities of putative class members that wanted to speak with Plaintiffs’ counsel in a
 2   typical Belaire-West “opt-out” procedure. The “opt-in” procedure was adopted by the
 3   Court as a means to protect these former customers’ privacy interests, not as a discovery
 4   tool for Wells Fargo. Obviously, if these former Wells Fargo customers ultimately
 5   consent to Wells Fargo releasing their records, then Wells Fargo will learn such former
 6   customers’ identities. But until then, there is no legitimate reason Wells Fargo needs to
 7   know the identities of the “opt-ins.”
 8         This relief needs to be granted on an expedited basis because Wells Fargo is
 9   presently continuing to contact putative class members who consented to be contacted by
10   Plaintiffs' counsel and there is a significant risk these customers will be deceived into
11   speaking with Wells Fargo’s attorneys without the presence of a lawyer protecting the
12   putative class member’s interest.
13   VI.   CONCLUSION
14
           Based on the foregoing, Plaintiffs’ request that this Application be granted.
15

16

17   Dated: May 5, 2020                      FRANK SIMS & STOLPER LLP
18
                                                 /s/ Andrew Stolper
19                                           JASON M. FRANK, ESQ.
                                             ANDREW STOLPER, ESQ
20
                                             SCOTT H. SIMS, ESQ.
21
                                             Attorneys for Plaintiffs
22

23

24

25

26

27

28

                                             18
              MEMORANDUM ISO APPLICATION FOR RESTRAINING ORDER AND OTHER RELIEF
